Champlin, J.
(dissenting). I cannot concur in the views expressed by my brother Morse in regard to the navigability of the Thread river, nor in regard to the scope of the ordinance of 1787.
The navigability of a stream of the kind of Thread river does not depend upon the fact as to whether or not it has *285been previously used for the purpose of navigation or float-age, but in its capability for such use. If it is capable of being used for floatage, either of boats, rafts, shingle bolts, staves, posts, poles, or other products of the forest, to advantage, so that it may be said to be valuable for such purposes, then within the repeated decisions of this Court such stream is entitled to be classed as navigable. Nor can the future use be foreclosed by the fact that it has not hitherto been used for floatage.
If that were so, no right would exist to use the great majority of the streams in this State for the purpose of floating logs and other floatables to market, or places of manufacture, for such use has sprung up within the past thirty years; and if these streams were not what is termed navigable before such use, they certainly are not afterward. I think this Court properly defined what is a navigable stream in Moore v. Sanborne, 2 Mich. 519, and that definition has been adhered to until the present time. In Thunder Bay River Booming Co. v. Speechly, 31 Mich. 336, this Court held that the stream need not be capable of use for floatage at all seasons of the year, but that, if in its natural state periodically it was capable of such use at such times, it was a navigable stream. Under the principles laid down in Moore v. Sanborne, the State has developed, its material wealth has been advanced, and its prosperity greatly increased, and I see no good reason to narrow the scope of the decisions heretofore made.
The testimony in the case tended to show that Thread river was a navigable stream within the law as laid down by this Court; the whole testimony on that subject was submitted to the jury, and they found the fact to be, under the law, that the stream was navigable; and I do not see how we can overrule the jury upon this question of fact. Neither do I see how we can foretell whether or not needs of the public in the future may not arise to apply the Thread river to such use for floatage as its capacity may warrant.